ACCEPTED
                                                                                             14-15-00695-cv
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       12/9/2015 4:27:27 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                     No. 14-15-00695-CV

                                                                          FILED IN
                                                                   14th COURT OF APPEALS
                              In The Fourteenth Court Of Appeals      HOUSTON, TEXAS
                                        Houston, Texas             12/9/2015 4:27:27 PM
                                                                   CHRISTOPHER A. PRINE
                                                                            Clerk
                                GARDEN RIDGE, L.P., Appellant

                                             V.

                              CLEAR LAKE CENTER, L.P., Appellee


               From the 215th District Court, Harris County, Texas
           Cause No. 2009-58038, consolidated with Cause No. 2012-46099


                          Appellee/Cross-Appellant’s Unopposed Motion for
                                Extension of Time to File Brief


         Appellee/Cross-Appellant Clear Lake Center, L.P. (“Appellee/Cross-

Appellant”) files this motion for extension of time to file its Appellee’s brief and

its Cross-Appellant’s brief pursuant to Texas Rules of Appellate Procedure 10.5(b)

and 38.6(d).

         Appellee/Cross-Appellant’s Brief is was due on December 2, 2015. This is

the second request for extension.

         This motion is not brought for purpose of delay, rather that justice may be

done.




20020862.20090455/2282086.1
         Appellee/Cross-Appellant            requests    a   15   day      extension   to   file

Appellee/Cross-Appellant’s Brief. Reasons for this extension include the

following:

                  a.          While preparing the briefs, omissions of materials from the

                              Reporter’s Record were discovered. Notwithstanding the

                              Reporter’s prompt and gracious assistance, time was lost.

         Appellee/Cross-Appellant respectfully asks the Court to extend the time for

filing Appellee/Cross-Appellant’s brief for an additional 15 days or such other

period as the Court may determine.

                                                 Respectfully submitted,

                                                 HIRSCH & WESTHEIMER, P.C.

                                                 By:/s/ Michael D. Conner
                                                   Eric Lipper
                                                   State Bar No. 12399000
                                                   elipper@hirschwest.com
                                                   Michael D. Conner
                                                   State Bar No. 04688650
                                                   mconner@hirschwest.com
                                                   1415 Louisiana, 36th Floor
                                                   Houston, Texas 77002
                                                   Telephone: 713-223-5181
                                                   Facsimile: 713-223-9319

                                                 Attorneys for Appellee/Cross-Appellant
                                                 Clear Lake Center, L.P.




20020862.20090455/2282086.1
                                                   2
                                   Certificate of Compliance

      I do hereby certify that this document complies with the typeface
requirements of Texas Rule of Appellate Procedure 9.4(e) because it has been
prepared in a proportionally spaced typeface using Microsoft Word 2013 in 14
point Times New Roman font.

                                                   /s/ Michael D. Conner
                                                   Michael D. Conner

                     Certificate of Conference and Certificate of Service

     On December 9, 2015, I e-mailed Heidi Bloch, attorney representing
Appellant. She is not opposed to this Motion.

      I hereby certify that on this 9th day of December, 2015, a true and correct
copy of the foregoing document was served as follows:

                                        Stephen W. Lemmon
                                            Heidi Bloch
                                       Husch Blackwell LLP
                                 111 Congress Avenue, Suite 1400
                                        Austin, Texas 78701
                                        Phone: 512.472.5456
                                         Fax: 512.479.1101
                              Stephen.Lemmon@huschblackwell.com
                                 heidi.bloch@huschblackwell.com
                                           Via E-Service

                                            /s/ Michael D. Conner
                                            Michael D. Conner




20020862.20090455/2282086.1
                                               3